         Case 1:20-cv-03293-AJN Document 12 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/31/2020



   Hemkumarie Hall,

                         Plaintiff,                                20-CV-3293 (AJN)

                 –v–                                                     ORDER

  Harvic International, LTD, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On May 5, 2020, the parties were advised that pursuant to this Court’s individual rules,

they were to submit a joint letter and proposed case management plan no later than seven days

prior to the Initial Pretrial Conference, scheduled to take place on September 4, 2020. Dkt. No.

5. On August 21, 2020, the parties were directed to advise the Court whether they could do

without a pretrial conference. Dkt. No. 11. As of the date of this Order, the Court has not

received the parties’ joint letter and proposed case management plan. The parties are hereby

ORDERED to submit their joint letter and proposed case management plan no later than

Wednesday, September 2, 2020.

       SO ORDERED.


 Dated: August 31, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
